17 A.3d 798 (2011)
206 N.J. 10
In the Matter of James H. MacDONALD, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1264 September Term 2010, 068036.
Supreme Court of New Jersey.
May 11, 2011.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JAMES H. MacDONALD of MORRISTOWN, who was admitted to the bar of this State in 1977, and good cause appearing;
It is ORDERED that JAMES H. MacDONALD is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JAMES H. MacDONALD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JAMES H. MacDONALD pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of *799 respondent's file as an attorney at law of this State; and it is further
ORDERED that JAMES H. MacDONALD comply with Rule 1:20-20 dealing with suspended attorneys.